DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Aaron Johnson on 3/30/21.

The claims have been amended as follows: 

(Currently Amended) A method comprising:
obtaining, from a motion sensor of a wearable wireless device, motion data indicative of [[a]] motion of a user over a time period when the wearable wireless device is worn by the user, wherein said motion sensor comprises an accelerometer and a gyroscope, and wherein said motion data comprises movement data and orientation data of the user;
normalizing the motion data with training data comprising a plurality of fall and non-fall scenarios;
determining, with the wearable wireless device and based on the motion data, an impact experienced by the user during the time period;

determining, with the wearable wireless device and based on the motion data, an amount of rotation of the user during the time period and comparing said amount of rotation to a first threshold;
determining, with the wearable wireless device and based on the motion data, one or more second activity scenarios representative of the user’s motion during the time period and after the impact experienced by the user;
determining, with the wearable wireless device, that the user has fallen based on the impact experienced by the user, the one or more first activity scenarios representative of the user’s motion during the time period and prior to the impact, said amount of rotation exceeding said first threshold, and the one or more second activity scenarios representative of the user’s motion during the time period and after the impact; and
responsive to determining that the user has fallen, generating, with the wearable wireless device, a notification indicating that the user has fallen[[,]]

(Previously Presented) The method of Claim 1, wherein said determining said one or more first activity scenarios representative of the user’s motion during the time period and prior to the impact experienced by the user comprises determining a starting point of a fall of the user.
(Previously Presented) The method of Claim 1, wherein said determining said one or more first activity scenarios representative of the user’s motion during the time period and prior to the impact experienced by the user comprises determining a magnitude of an acceleration of the user.
(Previously Presented) The method of Claim 1, wherein said determining said one or more first activity scenarios representative of the user’s motion during the time period and prior to the impact experienced by the user comprises determining a magnitude of an angular velocity of the user.
(Previously Presented) The method of Claim 1, wherein said determining said one or more first activity scenarios representative of the user’s motion during the time period and prior to 
(Cancelled) 
(Cancelled) 
(Previously Presented) The method of Claim 1, further comprising determining a heart rate of the user during at least a portion of the time period and, responsive to said heart rate, determining that the user is experiencing at least one of respiratory distress or dysfunction.
(Cancelled) 
(Currently Amended) A method comprising:
obtaining, from a motion sensor of a wearable device, motion data indicative of [[a]] motion of a user over a time period when the wearable device is worn by the user;
normalizing the motion data with training data comprising a plurality of fall and non-fall scenarios;
determining, with the wearable device and based on the motion data, an impact experienced by the user during the time period;
determining, with the wearable device and based on the motion data, one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact experienced by the user;
determining, with the wearable wireless device and based on the motion data, an amount of rotation of the user during the time period and comparing said amount of rotation to a first threshold;
determining, with the wearable device and based on the motion data, one or more second activity characteristics associated with the user’s motion during the time period and after the impact experienced by the user;
determining, with the wearable device, that the user has fallen based on the impact experienced by the user, the one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact, said amount of rotation exceeding said first threshold, and the one or more second activity characteristics associated with the user’s motion during the time period and after the impact; and
responsive to determining that the user has fallen, generating, with the wearable device, a notification indicating that the user has fallen[[,]]

(Cancelled) 
(Previously Presented) The method of Claim 10, wherein said determining said one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact experienced by the user comprises determining a starting point of a fall of the user.
(Previously Presented) The method of Claim 10, wherein said determining said one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact experienced by the user comprises determining a magnitude of an acceleration of the user.
(Previously Presented) The method of Claim 10, wherein said determining said one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact experienced by the user comprises determining a magnitude of an angular velocity of the user.
(Previously Presented) The method of Claim 10, wherein said determining said one or more first activity characteristics associated with the user’s motion during the time period and prior to the impact experienced by the user comprises determining a magnitude of a rate of change of acceleration of the user.
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Previously Presented) The method of Claim 10, further comprising determining a heart rate of the user during at least a portion of the time period and, responsive to said heart rate, determining that the user is experiencing at least one of respiratory distress or dysfunction.
(Cancelled) 
(Currently Amended) A wearable device comprising:
one or more processors;
a non-transitory computer readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

normalizing the motion data with training data comprising a plurality of fall and non-fall scenarios;
determining
determining, 
determining, 
determining, 
determining
responsive to determining that the user has fallen, generating

(Cancelled) 
(Currently Amended) The wearable device of Claim 21, wherein said determining said one or more first activity characteristics 
(Currently Amended) The wearable device of Claim 21, wherein said determining said one or more first activity characteristics 
a magnitude of an acceleration of the user;
a magnitude of an angular velocity of the user; and
a magnitude of a rate of change of acceleration of the user.
(Cancelled) 
(Cancelled) 
(Currently Amended) The wearable device of Claim 21, further comprising determining a heart rate of the user 
(Cancelled) 
(Previously Presented) The method of Claim 1, further comprising determining that the user has remained in a first position for a first amount of time after said determination that the user has fallen, comparing said first amount of time to a second threshold, and wirelessly transmitting an alert when said first amount of time exceeds said second threshold.
(Previously Presented) The method of Claim 1, wherein the wearable wireless device further comprises an optical sensor, and wherein the method further comprises determining at least one of an oxygen saturation and a pulse rate of the user.
(Currently Amended) The method of Claim 1, wherein the wearable wireless device further comprises an electrocardiogram (ECG) sensor, and wherein the method further comprises generating one or more signals responsive to electrical activity of a heart of the user
(Previously Presented) The method of Claim 10, further comprising determining that the user has remained in a first position for a first amount of time after said determination that the user has fallen, comparing said first amount of time to a second threshold, and wirelessly transmitting an alert when said first amount of time exceeds said second threshold.
(Previously Presented) The method of Claim 10, wherein the wearable wireless device further comprises an optical sensor, and wherein the method further comprises determining at least one of an oxygen saturation and a pulse rate of the user.
(Currently Amended) The method of Claim 10, wherein the wearable wireless device further comprises an electrocardiogram (ECG) sensor, and wherein the method further comprises generating one or more signals responsive to electrical activity of a heart of the user
(Previously Presented) The wearable device of Claim 21, wherein said operations further comprise determining that the user has remained in a first position for a first amount of time after said determination that the user has fallen, comparing said first amount of time to a second threshold, and wirelessly transmitting an alert when said first amount of time exceeds said second threshold.
(Previously Presented) The wearable device of Claim 21, wherein said operations further comprise determining at least one of an oxygen saturation and a pulse rate of the user with an optical sensor of the wearable device.
(Currently Amended) The wearable device of Claim 21, wherein said operations further comprise generating one or more signals responsive to electrical activity of a heart of the user.



Allowable Subject Matter
According to the above amendments, claims 1-5, 8, 10, 12-15, 19, 21, 23-24, 27, and 29-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a method and associated device for determining a fall of a user including obtaining motion data, normalizing the motion data with training data comprising scenarios, determining an impact experienced by the user, and generating a notification that the user has fallen.  The prior art of record, notably Baggen, does not anticipate nor otherwise make obvious in view of the suggestions of the pertinent art at . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791 

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791